Citation Nr: 0616977	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-31 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Diego, 
California


THE ISSUE

Entitlement to eligibility for enrollment in the VA 
healthcare system.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

Although verified service documents are not of record in the 
file provided by the agency of original jurisdiction, it 
appears the appellant had active service from December 1951 
to December 1953, with possible other service as well.

This appeal arises from an August 2003 decision of the 
Department of Veterans Affairs (VA) Veterans Health 
Administration (VHA), San Diego Healthcare System, which 
denied an application for enrollment for VA healthcare 
benefits. 

In May 2006, the veteran filed a motion for advancement on 
the docket.  Under the provisions of 38 U.S.C.A § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005), appeals must be 
considered in docket number order, but may be advanced if 
good or sufficient cause is shown.  In June 2006, a Deputy 
Vice Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.


FINDINGS OF FACT

1.  The appellant does not have a compensable service-
connected disability or any special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority category group 8.

2.  His application for enrollment in the VA healthcare 
system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant does not meet the eligibility criteria for 
enrollment in the VA healthcare system.  38 U.S.C.A. §§ 1705, 
1710, 1721, 1722 (West 2002); 38 C.F.R. § 17.36(a), (b) 
(2005); 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA). The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  The VCAA is not applicable to matters in which the 
law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  As this case concerns a 
legal determination of eligibility to VA medical care under 
VA regulations, the provisions of the VCAA are not 
applicable.  However, the Board notes that VCAA notice was 
provided to the appellant in correspondence from the San 
Diego Healthcare System in August 2004.

Factual Background, Law, and Analysis

The appellant contends that VA erred in its decision to deny 
him enrollment in the VA health care system based on his 
assignment to Priority Group 8.  He maintains that he has an 
urgent need for hearing aids, and states that he filed an 
original enrollment application for VA healthcare in 
September 1998 which was sent to the VA Medical Center (VAMC) 
in Long Beach, California.

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system. 38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the 
VA healthcare system at any time.  To be enrolled, a veteran 
must submit a VA Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1).

However, upon receiving a completed VA Form 10-10EZ, the 
appropriate VA personnel will accept a veteran as an enrollee 
after determining if the veteran is in a priority category 
that is eligible for enrollment.  If a veteran is not found 
to be in a priority category that is eligible for enrollment, 
VA will notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

As required by Public Law No. 104-262, the Veterans' Health 
Care Eligibility Reform Act of 1996, the Secretary of 
Veterans Affairs must make an annual decision concerning 
enrollment in VA's health-care system in order to ensure that 
medical services provided are both timely and acceptable in 
quality.  An enrollment system is necessary because the 
provision of VA health care is discretionary and can be 
provided only to the extent that appropriated resources are 
available for that purpose.  In recognition of that fact, 
Congress has prioritized eligibility to enroll in the VA 
system by creating eight priority categories, with priority 
category 8 veterans (those who do not have compensable 
service-connected disabilities, and whose incomes exceed 
geographic-means tests) having the lowest priority for 
enrollment.  VA continues to treat all veterans currently 
enrolled in any category, and will treat new enrollees in 
categories 1 through 7.  However, to protect the quality and 
improve the timeliness of care provided to veterans in higher 
enrollment-priority categories, it was necessary for VA to 
suspend the enrollment of additional veterans who were in the 
lowest statutory enrollment category (priority category 8), 
effective from January 17, 2003. 

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not have service-connected 
disabilities and are above a certain income threshold are 
assigned the lowest priority, Priority Group 8.  See 38 
C.F.R. § 17.36(b).  As noted above, in January 2003, VA 
suspended new enrollment of veterans assigned to Priority 
Group 8 from the VA health care system if they were not 
enrolled on January 17, 2003.  See 38 C.F.R. § 17.36(c)(2).  
See also 38 U.S.C.A. § 1705(a) (stating that, in managing 
medical services, VA shall design programs in a manner as to 
promote cost-effective delivery of health care services); 68 
Fed. Reg. 2,670-673 (Jan. 17, 2003) (regarding the 
Secretary's decision to restrict enrollment to veterans in 
Priority Group 8 who were not already enrolled as of January 
17, 2003, in light of VA's limited resources).

Under the law, the Secretary of Veterans must determine which 
categories of veterans are eligible to be enrolled.  See, 
e.g., Cleland v. National College of Business, 435 U.S. 213, 
221 (1978) (per curiam) (Congress has broad power to make 
decisions concerning how veterans benefits should be 
administered); Talon v. Brown, 999 F.2d 514, 517 (1993) 
(budgetary considerations standing alone were a sufficient 
reason for Congress to exclude Filipino veterans from certain 
pension benefits); Disabled American Veterans v. United 
States Department of Veterans Affairs, 962 F.2d 136, 143 (2d 
Cir. 1992) ("[S]teps to control the budget deficit, however 
modest in degree, nonetheless are legitimate, and perhaps 
necessary, objectives of the Congress and the President."); 
Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) (budgetary 
considerations can support government decisions to restrict 
eligibility for benefits); see also Oliver v. Ledbetter, 821 
F.2d 1507, 1515 (11th Cir. 1987) (Social Security Act 
provision was rationally related to legislative goal of 
distributing limited welfare funds to neediest families).

The record contains the appellant's Application for Health 
Benefits, VA Form 10-10EZ dated on August 22, 2003, which was 
submitted to the VAMC in San Diego, CA.  Therein, the 
appellant elected to decline to provide information about his 
financial status.  The record reflects that the appellant did 
not have a service-connected disability or other special 
eligibility attributes of an improved priority group.  
Therefore, the VAMC placed the veteran in Priority Group 8.  

Although there is no evidence of the appellant's income of 
record, the Board finds that a remand for additional 
development is not necessary because he declined to provide 
evidence of his financial status.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (stating that VA should avoid 
remands that would impose unnecessary additional burdens on 
VA with no benefit flowing to the claimant).  Therefore, the 
Board finds that the appellant was properly assigned to 
Priority Group 8.  There is no indication that the appellant 
has a service-connected disability or has a service 
connection claim pending for any disorder.  In addition, he 
is not a former prisoner of war or combat veteran, does not 
require regular aid and attendance due to being permanently 
housebound or catastrophically disabled, is not eligible for 
medical care under 38 C.F.R. § 1710(a)(2), and has declined 
to provide financial information that would enable VA to 
assess his potential status under Priority Group 5 or 7.

The appellant does not contend that his assignment to 
Priority Group 8 was incorrect, but instead maintains that 
his original application for enrollment in the VA healthcare 
system was filed in September 1998, prior to the January 17, 
2003, cut-off date.  He contends that he filed an original 
enrollment application for VA healthcare in September 1998 
which was sent to the VAMC in Long Beach, California, and 
that, although he never received any acknowledgement or 
correspondence thereafter, he assumed that he was enrolled in 
1998.  The veteran indicated that he sent an inquiry to the 
Long Beach VAMC, which responded that there was no record of 
his application and that since he had not applied or re-
applied for several years, records had been disposed of.  He 
believes that a 1998 application was lost by VA and that he 
should be enrolled based upon his reported earlier 
application.  

In August 2004, patient information was requested from the 
VAMC in Long Beach, CA, to verify enrollment status.  No data 
about the appellant was found.

In support of his claim, the appellant presented for the file 
an undated letter signed by the Director of the VA Health 
Administration Service, thanking the appellant for his recent 
inquiry about the VA healthcare enrollment system and 
enclosing a VA Form 10-10EZ.  In handwritten notations on the 
letter, the appellant noted that this was a copy and that the 
application had been mailed on September 17, 1998.  

Unfortunately, the Board is unable to accept the appellant's 
lay assertions as to his prior filing of an application for 
enrollment in the VA healthcare system.  There is simply no 
objective evidence of record which supports his contention.  
The letter from VHA indicating that that a VA Form 10-10EZ 
was sent to the appellant has no date on it, nor can the 
appellant's written notation serve in lieu of an actual 
completed, signed, and dated application form (VA 10-10EZ) 
submitted by him, or a dated acknowledgement of an 
application by VA.  

To resolve situations such as this one in which 
administrative error on the part of VA is asserted, the case 
law has defined a presumption of regularity to the effect 
that "[t]he presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties."  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).

While the Ashley case dealt with regularity in procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO.  The Court specifically held that a statement of 
the appellant, standing alone, is not sufficient to rebut the 
presumption of regularity in VARO operations.  The 
presumption of regularity in this case thus dictates that in 
the normal course of business, a VAMC would have properly 
received an application for health benefits, if in fact filed 
in September 1998, and would have notified the appellant of 
the receipt of that application and of the action taken on 
it.  There is no evidence of the filing of any application in 
1998 in this case, nor of any action taken by VA in that 
regard.  The Court has held that in the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the government's administrative processes.  Jones v. West, 12 
Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992). 

The first and only application of record for VA healthcare 
benefits was signed by the appellant on August 22, 2003.  
Because the veteran is assigned to Priority Group 8 and 
applied for enrollment after January 17, 2003, he is 
ineligible for health care benefits.  The Board regrets that 
limited resources restrict VA's capacity to provide care to 
all veterans; however, the regulations were amended to 
protect the quality of care for other enrollees who have 
lower incomes, special medical needs, or disabilities 
incurred during military service.  Moreover, even if an 
application had been filed before January 2003, he was not in 
an enrolled status at that time, and thus did not meet the 
requirements of 38 C.F.R. § 17.36(c)(2).

The appellant appears to be impliedly asserting that VA 
failed to inform him of the above noted cut off date of 
January 17, 2003.  While the appellant was apparently unaware 
of the date in question, the Court of Appeals for Veterans 
Claims has held that alleged ignorance can not be used as an 
excuse for failure to follow a promulgated regulation.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947). See also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  In Morris, 
the Court noted that the Supreme Court of the United States 
had held that persons dealing with the Government are charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  See Morris, at 
265.

Since the law pertaining to eligibility for VA health care 
benefits is dispositive of this issue, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).

ORDER

The claim for eligibility for enrollment in the VA health 
care system is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


